Earl Warren: Number 326, Lewis Lloyd Anderson, Petitioner, versus Alabama. Mr. Greenberg.
Jack Greenberg: May it please the Court. This case is here under Title 28, U.S.C. 1257 (3), petitioner having asserted in the courts below various rights, privileges and immunities conferred by the Constitution of the United States, particularly the right of petitioner, a Negro clergyman, to be indicted and tried by grand and petit juries from which members of his race were not systematically excluded because of race. Petitioner was indicted for murder in the second degree for an automobile accident. He was convicted of manslaughter in the first degree and received the maximum penalty of 10 years imprisonment. He applied to the -- he appealed to Alabama Court of Appeals, where he raised the jury question. It was passed upon, the conviction was affirmed. He applied to the Supreme Court of Alabama for a writ of certiorari, which was denied and certiorari was granted by this Court. The evidence in the case is succinct and uncontradicted. Dallas County, Alabama in which this crime occurred, according to the 1950 census have preponderantly a Negro population, approximately in the ratio of 8 to 7. I might say that the 1960 census figures are not yet officially available, but an informal inquiry indicates to me that the ratio is now approximately equal with the population being about 6.5 to 6 in favor of white persons. Nevertheless, the -- at all times, the population ratio was approximately 50-50.
Potter Stewart: This is South Alabama, Mr. Greenberg?
Jack Greenberg: This is a county. Yes, it's about two counties West of Montgomery, near the Mississippi border. Despite the large number of Negro citizens, either a majority or very slightly less than the majority, only once in the entire history of the county has a Negro ever served on a grand jury in this county and this was five years ago, before the present Solicitor took office. The Solicitor testified on page 12 of the record and this is the heart of the case, how often are grand juries organized in Dallas County? Answer: twice a year. Question: And you have attended the organization since 1954? The answer is, affirmative. Since that time how many Negroes served on any grand jury in Dallas County? Answer: None. Did any serve on the present grand jury? Answer: They did not. The testimony concerning the one Negro who served a number of years ago was given by a jury member who testified that at time when he was on a jury, he did see a single Negro on a grand jury at that time. Now, the court below held that the jury roll in this case, that is the list of names of prospective jurors, was based upon a foundation laid in the case of Fikes versus Alabama. The jury rolls in Alabama are a continuing document in which names are continuously added and struck, if they become eligible or ineligible. And that in 1953, according to the record in the Fikes case and we see this discussed on page 71 of this record, there were approximately 1500 names on the jury roll of which 250 to 300 were the names of Negroes. That is about one-fifth. Since 1953, names have been added to and dropped from the rolls and according to the testimony of the Chairman of the Jury Commission in this case, the ratio of 1 to 5 has dropped to a ratio of 1 to 12, because the number of Negroes has declined precipitously and this small fraction exists despite the fact that the population was approximately, 50% Negro. There are series of Alabama statutes which appear in the appendix to our brief, which set forth the method by which jurors are to be selected in Dallas County and -- oh, selected in Alabama, including Dallas County. And these statutes Title 30 Code of Alabama 18 states, “That the clerk of the Jury Commission is to obtain the name of every male citizen in the county.” Title 20 says, “The Jury Commission shall meet and so forth and shall make in a well bound book, a role containing the name of every male citizen in the county.” And Section 21 which recites, “Qualifications of persons on the jury roll, refers to the names of all male citizens.” Nevertheless despite the fact that the statute imposes minimum qualifications, it does not even require an ability to read English. It explicitly says, that you need not be able to read English if you are a freehold or a household, you would need a -- need not even be a property owner or merely a householder.
John M. Harlan II: Were there any Negroes on the jury panel in this case?
Jack Greenberg: There were five Negroes on the panel of whom three could not be found. Therefore, actually when the panel appeared in court there were two. None of those served on the jury, the grand jury or the petit jury in this case.
John M. Harlan II: Were they challenged or excused or what?
Jack Greenberg: The best I can say is that -- and the State says this is also, “The record contains innuendo that they were challenged by the State,” but that's not clear.
Potter Stewart: Women do not serve as jurors in Alabama?
Jack Greenberg: Apparently not, apparently not. The Jury Commissioners rather than selecting the name of every qualified male citizen of the County relied upon a system of personal inquiry. And on page 35 to 36 of the record, we find the Chairman's description of how he went about selecting jurors. Well, I go to different parts of the county and know good men and ask them about folks and other Jury Commissioners have done the same thing, a good many I know personally. And he then testified what do you -- where do you get the list from? How do arrive at the names of those you're going to interview? I talked to people, I know citizens, high class folks of various parts of the County and I can go by their recommendations. We try to get good folks is the way we try to do. And though he testified that he introduced Negroes and whites both, when asked for the names of some Negroes in the interview, he said he would decline to give the names, because it might embarrass them. And on page 53 of the record, he testifies to that effect. When he did not know Negroes in a particular precinct he said, he would talk to some good white folks in the County and some here in town. That's on page 53 of the record. The panels in this County consist of approximately 60 to 90 persons. Of -- of those 60 to 90, the number of Negroes has varied from about 2 to 6. And this on -- testimony of the record by an average maximum of seven but I -- the general sense of the record is that 2 to 6 or 2 to 7 and sometimes, some might be found and some not -- might not be found. In this particular case, of the five available Negroes on the panel, three were not found and 60% of them were not found. Over the white persons available, a number also were not found at the exhibits on pages 25 and 26 of the record indicate, but that of course, was a much smaller percentage, nowhere near 60%. It's somewhat in excess of 20% of the white persons were not found.
Charles E. Whittaker: Are you -- are you sure that three were not found?
Jack Greenberg: Well no, I'm sorry. It did not serve. I -- I stand corrected, Your Honor. They -- they were found, but they asked for excuses, I would say.
Charles E. Whittaker: And of the five Negroes on this venire and two were excused for illness, one found in the overage exemption and two remained unfound?
Jack Greenberg: Yes. I'm -- I'm quite sorry. The -- they were excused. It's not that they were not found. They were excused, but I'm sorry I conveyed the -- the question.
Potter Stewart: I don't know the term. I completely understand the mechanics of how this has worked. And this is a rural county in --
Jack Greenberg: Yes.
Potter Stewart: -- South Alabama. The venire consists of approximately how many?
Jack Greenberg: 1800 names.
Potter Stewart: 1800 names?
Jack Greenberg: 1800 -- that's venire I'm sorry, no, the venire is -- in this case, with 68 names. It varies from 60 to 90.
Potter Stewart: The whole entire list is some 1800?
Jack Greenberg: That's correct.
Potter Stewart: The list of eligible jurors and this is kept up as more or less for current list, but there is a turn over on the back --
Jack Greenberg: Right.
Potter Stewart: -- because people die and new people are qualified and added to the list.
Jack Greenberg: That's correct.
Potter Stewart: Then the venire -- is that for a particular lawsuit or is that for a particular term of court or what?
Jack Greenberg: Two -- they or -- for twice a year, they -- they call panels. Twice a year --
Potter Stewart: They call a venire.
Jack Greenberg: Yes, twice a year.
Potter Stewart: And how's that called?
Jack Greenberg: They pull names out of the hat or out of the box.
Potter Stewart: So on the 1800, they pull some 60 or 70 names out of a hat?
Jack Greenberg: Yes -- That's right.
Potter Stewart: And this is for a particular trial -- no, it's -- a term?
Jack Greenberg: No, particular term of the court, yes.
Potter Stewart: And there're two terms of court a year?
Jack Greenberg: That's right. There are sometimes special terms also, but fundamentally two terms.
Potter Stewart: Criminal and civil?
Jack Greenberg: That's right.
Potter Stewart: Does a judge ride circuit or just --
Jack Greenberg: I'm not -- I'm not aware of that. I don't know.
Potter Stewart: Yes.
Jack Greenberg: Yes, he does Mr. Holmes wasn't either --
Potter Stewart: And holds in this County two regular terms and grants --
Jack Greenberg: Yes, sir.
Potter Stewart: -- additional special term that he gets --
Jack Greenberg: That's correct.
Potter Stewart: What age was he due to excuse on the account of age?
Hugo L. Black: What is the age limit?
Jack Greenberg: 21 to 65.
Hugo L. Black: What age were this two were excused on account of age?
Jack Greenberg: I don't believe if the --
Charles E. Whittaker: (Inaudible)
Jack Greenberg: One was excused because of Number 66, young child is I believe, was excused and next to his name is noted, over 65.
Hugo L. Black: It doesn't show his age?
Jack Greenberg: Over 65, that's all it says.
Hugo L. Black: I meant it doesn't show how much over 65.
Jack Greenberg: No, it does not, no. To explain this small number of Negroes on the panel -- that is 1 in 12 on -- in the jury rolls that is 1 in 12 and the fact that none have ever appeared in the grand jury, the State has produced with this one exception. The State has produced evidence that 85% of the persons arrested in the County are Negroes. When the states -- when the sheriff was questioned as to whether that meant that 85% of the Negroes were arrested, he said, “No.” That meant 85% of persons arrested were Negroes, which could mean anywhere from 1% up -- it's completely meaningless statistic, but at any rate, 85% of the persons arrested are Negroes. This included approximately 25% repeaters, approximately 15% to 20% traffic offenses and other petty crimes.
Charles E. Whittaker: Mr. Greenberg, I -- would like to just clear in my mind, I'm confused about it. I understood there were 1800 in the list?
Jack Greenberg: On the roll or in --
Charles E. Whittaker: (Inaudible)
Jack Greenberg: Yes. That's correct.
Charles E. Whittaker: All of which 300 were Negroes.
Jack Greenberg: That was in 1800 in the wheel. In -- there was -- in 1953 there were 1500 of which 300 were Negroes. By the time of this case, the number in the wheel had increased to 1800 of whom one-twelfth were Negroes, which I gather is about 150. In other words the number of Negroes has been decreasing since 1953. That's quite clear. It's going down from a fifth to a twelfth. The roll has increased from 1500 to 1800. The number of Negroes has decreased from a fifth to a twelfth. There's no contradiction about that at all and I don't gather that's challenged at all. No question about that. The Alabama Court of Appeals has held that there was no abuse of discretion in selecting the panels. I'm referring to the Fikes case, which incidentally was in this Court on the jury question among other things, but was reversed on the basis of course, confession. It said that at -- in 1953, there were 1500 on the panel, of whom a fifth were Negroes. It said that the court had evidence of the arrests of that -- of -- there was a -- the judge could take judicial notice of a large number of Negro dependency had before him in criminal trials, although no evidence was offered on this by either side. That petitioner had not shown coercion and that petitioner had not produced the jury rolls themselves in open court. The respondents in this case rest upon these findings of the Alabama Court of Appeals, plus an assertion that the petitioners here assert some sort of right to proportional representation in jury selection. The petitioners assert nothing of this sort. We recognize that proportional representation violates the Constitution as set forth in the Cassell case that it constitutes inclusion as well as exclusion on the basis of race. And petitioners do not assert there is -- and could not assert that there is any right of proportional representation in this case. But the petitioners do contend that in a long and on varying series of cases, when this Court has been confronted with a gross statistical disparity -- not this in the Brown against Allen when he was about 6.7% in the population and this is about -- or 16% in the population about 6.7% on the rolls or in Cassell, 6.7% as against 6.5%. One of these gross disparities of a third and non-ending up on juries, or 50% as in some cases, the Court then says a -- the petitioner has met this burden -- has created a prima facie case and is incumbent upon the State to come forth with some sort of explanation of why this situation exists. Now, the State has in this case come forth -- come forth with an explanation and its explanation consists of we submit, an utterly meaningless statistic, that is 85% of the persons arrested are Negroes with an explicit disclaimer that this means that 85% of the Negroes in the County are arrested. Now, we submit, this does not meet the burden. It does not constitute any meeting of the prima facie case that we have made, that no Negro with one exception six years ago has ever ended up on a grand jury in this County. I believe it was Mr. Justice Frankfurter in whose -- his opinion in the Cassell case, which has reflected the long line of opinions in this area. He said that if one factor is uniformed in a continuing series of events that have brought the past through human intervention, the law would have to have the blindness of indifference, rather than the blindness of impartiality, not to attribute the uniform factor demands purpose. And we submit that certainly that sort of case has been made here and that no evidence has been given to reply. Moreover, we rely on Justice Reed's opinion in the Cassell case, an opinion which was not -- did not support the -- did not constitute the opinion of the Court, but the opinion of the four justices to the effect that when the Jury Commissioners rely upon a system of going out among their personal acquaintances of people that they know in selecting jurors especially in a county where there is a state statute setting forth minimal objective standards of that -- in a situation such as exists in Dallas County, Alabama, this is almost -- almost inevitably results in a gross disproportion such as we have found in this case and we submit that the State has not met the burden of -- of overcoming either of those two propositions.
Earl Warren: We'll recess now, Mr. Greenberg.